            Case 20-10695-RAM          Doc 37     Filed 06/26/20      Page 1 of 1




               UNITED STATES BANKRUPTCY COURT
                               Southern District of Florida


                                                       Case No. 20-10695 RAM
                                                       Chapter 13 Proceeding

In re:

Mirna Trejos
Debtor(s)                              /

  MIAMI DADE COUNTY TAX COLLECTOR’S NOTICE OF WITHDRAWAL
                     OF PROOF OF CLAIM

         Peter Cam, as Tax Collector of Miami-Dade County, Florida, hereby gives notice

of the withdrawal of the Miami-Dade County Tax Collector’s proof of claim number

Claim 6-1      filed on March 20, 2020 and requests that said claim in the amount of

$612.71 be disregarded. Property taxes for the aforementioned claim have been paid in

full.

         Respectfully submitted this 26 day of June 2020.


                              CERTIFICATE OF SERVICE

    I hereby certify that a true and correct copy of the foregoing was sent via U.S. mail or e-
    mail this day to:
    Robert Sanchez, Esq. court@bankruptcyclinic.com
    Nancy K. Neidich www.ch13miami.com

                                               Peter Cam, Tax Collector
                                               Miami-Dade County, FL
                                               Finance Department
                                               Tax Collection Division-Bankruptcy Unit
                                               200 NW 2 Avenue, Suite 430
                                               Miami, FL 33128
                                               305-375-5707, Fax No. 305-375-4601

                                               By: ______/S/____________
                                                     Alexis R. Gonzalez
                                                       Paralegal Collection Specialist
                                                       E-mail: alexisg@miami-dade.gov
